13-652
         Liu v. Holder
                                                                                       BIA
                                                                               A097 957 381
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of September, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROSEMARY S. POOLER,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       YOU ZHONG LIU, AKA YOUZHONG LIU,
14                Petitioner,
15
16                       v.                                     13-652
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Donglai Yang, The Law Offices of
24                                     Donglai Yang, LLC, New Orleans, LA.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; David V. Bernal, Assistant
28                                     Director; Yedidya Cohen, Trial
29                                     Attorney; Rebecca E. Dames, Law
30                                     Clerk, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner You Zhong Liu, a native and citizen of

 6   China, seeks review of a January 22, 2013, decision of the

 7   BIA denying his motion to reopen his removal proceedings.

 8   In re You Zhong Liu, No. A097 957 381 (B.I.A. Jan. 22,

 9   2013).   We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).     An alien seeking to reopen

14   proceedings is required to file a motion to reopen no later

15   than 90 days after the date on which the final

16   administrative decision.     See 8 U.S.C. § 1229a(c)(7)(C); 8

17   C.F.R. § 1003.2(c)(2).     Although there is no dispute that

18   Liu’s 2012 motion to reopen was untimely because the BIA

19   issued a final order of removal in 2007, the time limitation

20   does not apply to a motion to reopen “based on changed

21   country conditions arising in the country of nationality . .

22   . if such evidence is material and was not available and


                                     2
 1   would not have been discovered or presented at the previous

 2   proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii).

 3       However, Liu’s religious practice in the United States

 4   constitutes a changed personal circumstance, which is

 5   insufficient to excuse the untimely filing of his motion to

 6   reopen.    See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

 7   Cir. 2006).    Contrary to Liu’s contention, if more than 90

 8   days have passed since the order of removal, an alien

 9   seeking to file a successive asylum application must first

10   show changed country conditions.    See Yuen Jin v. Mukasey,

11   538 F.3d 143, 151-52 (2d Cir. 2008).

12       Moreover, Liu’s evidence does not compel the conclusion

13   that China’s treatment of Christians has worsened since the

14   time of his merits hearing.    See 8 U.S.C. § 1252(b)(4)(B)

15   (BIA’s factual findings are “conclusive unless any

16   reasonable adjudicator would be compelled to conclude to the

17   contrary”); In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A.

18   2007).    The recent country reports submitted to show changed

19   conditions with respect to the treatment of Christians do

20   not materially differ from the reports submitted at the time

21   of Liu’s hearing.    Finally, as Liu did not include his

22   family planning claim in the asylum application he attached


                                    3
1   to his motion to reopen, the BIA properly declined to

2   consider it.   See 8 C.F.R. § 1003.2(c).

3

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7




                                  4